DETAILED ACTION
This action is pursuant to the claims filed on January 27, 2022. Currently claims 1-20 are pending with claims 1-2 and 9 are amended. Below follows a complete final action on the merits of claims 1-20.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Applicant’s amendments to the claims overcome the previous 35 U.S.C. 112(d) rejection.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Orczy-Timko (US PGPUB: 2017/0252099) in view of Bloom (US PGPUB: 2013/0331833), Wasicek et al (US PGPUB: 2015/0327880), and further in view of Bloom (US PGPUB: 2015/0265337, hereinafter Bloom II). 
Regarding independent claim 1, Orczy-Timko discloses a tissue resecting device (Figures 1-4B: 102) comprising: 
an outer sleeve (125) having a first axial bore (130) extending along a longitudinal axis (105) from a proximal end to a distal end ([0043]; See Figures 1-2) and opening to an outer window (140) in the outer sleeve near the distal end of the outer sleeve (see Figure 2); 
an inner sleeve (128) rotatably received in the first axial bore (130) of the outer sleeve ([0044] refers to inner sleeve 128 as rotatable in the bore 130 out outer sleeve 125) and having a second axial bore (132) adapted for communication with a negative pressure source (115; [0045] refers to the inner channel 132 of the inner sleeve in communication with the negative pressure source 115); 
a distal housing (combination of 172, 175, 178) attached to a distal end of the inner sleeve ([0051]; see Figure 3A); 
wherein the distal housing (combination of 172 and 175) comprises an electrically conductive generally tubular structure (172 and 178; [0053] describes 172 as made from metal) and a dielectric insert (175) received in the electrically conductive generally tubular structure (Fig. 3A, 4B displays 175 as received in 172/175) to form an assembly in which the electrically conductive generally tubular structure provides a metal annular portion and the dielectric insert provides a dielectric annular portion (Fig. 3A, 4B display the metal and annular portions formed); 
While Orczy-Timko discloses an electrically conductive generally tubular structure, Orczy-Timko does not explicitly disclose the dielectric portion is circumferentially adjacent the metal annular portion, the electrically conductive generally tubular structure having an inner window that is circumferentially spaced apart from the dielectric insert received in the electrically conductive generally tubular structure, the inner window communicating with the second axial bore of the inner sleeve and including circumferentially spaced-apart sharp metal cutting edges; and an active electrode insert received in the dielectric to form a sub-assembly in which the active electrode insert is at least partly exposed along an outer surface of the dielectric insert;  wherein the active electrode insert when so received is circumferentially spaced apart from inner window such that the inner window and the active electrode insert are alternately rotatable into alignment with the outer window as the inner sleeve is rotated within the outer sleeve.
However, Bloom discloses an electrosurgical device (Fig. 1-7: 100) comprising a dielectric insert (144/146; [0033] refers to it as non-conductive and to aid in insulating the electrodes from each other) and a metal annular portion (see metal annular portion in annotated Fig. 5 created by electrodes 142) and the dielectric insert provides a dielectric annular portion that is circumferentially adjacent the metal annular portion (see circumferentially adjacent annular portion created by 144/146 in annotated Fig. 5), the electrically conductive generally tubular structure having an inner window (154) that is circumferentially spaced apart from the dielectric insert received in the electrically conductive generally tubular structure (see Fig. 4-7 which display window 154 circumferentially spaced apart from 144), the inner window communicating with the second axial bore of the inner sleeve and including circumferentially spaced-apart sharp cutting edges (141); and an active electrode (142) insert received in the dielectric insert (169; Fig. 6) to form a sub-assembly in which the active electrode insert is at least partly exposed along an outer surface of the dielectric insert (Fig. 4-7; [0036]); wherein the active electrode insert when so received is circumferentially spaced apart from inner window (see Figure 2-7 which displays the electrode 142 circumferentially spaced apart from inner window 154) such that the inner window and the active electrode insert are alternately rotatable into alignment with the outer window as the inner sleeve is rotated within the outer sleeve (Fig. 1-7; [0030]-[0032]). 
    PNG
    media_image1.png
    453
    688
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the distal end of Orczy-Timko to incorporate the annular portions and active electrodes circumferentially placement of Bloom. This configuration provides the benefit of preventing the risk of the cutting teeth from diminishing the efforts of the electrodes to achieve homeostasis ([0031]), thereby improving the efficiency of the device. 
Further Orczy-Timko/Bloom do not explicitly disclose the cutting edges are metal. 
However, Wasicek discloses a similar device (Fig. 3) comprising cutting edges (106, 108) that are made of metal ([0072]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the cutting edges of Orczy-Timko to incorporate the metal material of Wasicek. This configuration provides the benefit of biocompatibility ([0069]), thereby increasing the safeness of the device, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.  
Further, Bloom discloses wherein the outer window (134) in the outer sleeve (135) is circumferentially wider than the dielectric annular portion of the distal housing (see Figure 2 which displays the outer sleeve/window circumferentially wider than the defined dielectric annular portion) and is configured so that the dielectric annular portion may be stopped within the outer window (see Figure 2; [0030]-[0032]). 
While Orczy- Timko disclose a rotational dielectric portion and a return electrode ([0062]), the combination does not explicitly disclose leaving a marginal portion of an outer surface of the metal annular portion exposed between the dielectric annular portion and at least one edge of the outer window, wherein the marginal portion the marginal portion of the outer surface of the metal annular portion is configured to act as a return electrode inhibiting current concentration at the at least one edge of the outer window.
However, Bloom II discloses a metal annular portion (outer shaft 130 including outer surface 180 and electrode 191; note [0025] refers to outer shaft 130 as conductive – interpreted as annular mental portion) comprising an outer surface (180/191). A marginal portion of this outer surface (i.e. 191) is exposed between the dielectric annular portion (131; [0026]) and an edge of the outer window (133; see Fig. 3). This portion (191) is configured to act as a return electrode inhibiting current concentration at the at least one edge of the outer window ([0025] contemplates shaft 140 as an opposite pole (i.e. passive or return) than shaft 130; [0038] discusses marginal portion 191 as the opposite pole as inner surface 182 of inner shaft 130 in order to form a bipolar pair – this paragraph discusses the exemplary configuration “for example, if…” 191 as active, but it naturally follows the opposite is true where 191 acts as a return electrode; See also [0042]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Orczy- Timko to incorporate leaving a marginal portion of an outer surface of the metal annular portion exposed between the dielectric annular portion and at least one edge of the outer window, wherein the marginal portion the marginal portion of the outer surface of the metal annular portion is configured to act as a return electrode inhibiting current concentration at the at least one edge of the outer window of Bloom. This configuration is utilized in order to establish a bipolar configuration with an active electrode ([0038]) for “coapting blood vessels during hemostasis” ([0020]), thereby allowing for more efficient control of bleeding and reduction of trauma to the patient ([0004]). 
Regarding dependent claim 2, in view of the combination of claim 1, Orczy-Timko further discloses wherein the dielectric insert (175) is slidably received in an axial channel (internal channel formed in 172/178) in the electrically conductive generally tubular structure (172/178) in a distal-to-proximal direction to form the assembly (Fig. 3A-3B; note sliding capable of occurring in both directions in order to form assembly).   
Regarding dependent claim 3, in view of the combination of claim 1, Bloom further discloses wherein the combination of the metal annular portion and the dielectric annular portion extend a full 360 degrees about the distal housing proximal to the inner window viewed in a transverse cross-section (see figures 4-7 which display a full 360 degrees extension).
Regarding dependent claim 4, in view of the combination of claim 1, Bloom further discloses wherein an outer surface of the dielectric annular portion extends over an arc of at least 10 degrees on each side of the active electrode insert viewed in transverse cross-section (see Figure 5 which displays dielectric portion extending over an arc of at least 10 degrees on each side of electrode 150), but does not disclose wherein an outer surface of the active electrode insert extends over an arc of at least 20 degrees viewed in transverse cross-section.
However, Bloom II discloses wherein an outer surface (182) of the active electrode (196) extends over an arc of at least 20 degrees viewed in transverse cross-section (refer to figures 3 which displays the arc of outer surface 182 as about 180 degrees, which is at least 20 degrees). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the distal end of Orczy-Timko to incorporate wherein an outer surface of the active electrode extends over an arc of at least 20 degrees viewed in transverse cross-section of Bloom. This configuration provides the benefit of allowing energy to be delivered to the target tissue even when the device is in the closed position, without the risk of the cutting edge interfering with the desired result ([0044]).
Regarding dependent claim 5, in view of the combination of claim 4, Orczy-Timko further discloses wherein a distance between each circumferentially spaced-apart sharp metal cutting edge (146, 148) of the metal annular portion and the adjacent dielectric annular portion extends over an arc (see Figure 3A which discloses an arc distance between each cutting edge), but does not explicitly disclose this distance is an arc of at least 10 degrees. However, it would have been an obvious matter of design choice to include an arc distance of at least 10 degrees, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding dependent claim 6, in view of the combination of claim 1, Bloom further discloses wherein an outer surface of the active electrode insert and adjacent dielectric portions extend over a first arc viewed in transverse cross- section (Figure 4 displays the first arc) and the outer window of the outer sleeve extends over a second arc viewed in transverse cross-section (Figure 2 displays second arc), and wherein the second arc is greater that the first arc (see figure 2, which displays the inner sleeve within the outer sleeve, where the second arc is greater than the first arc).
Regarding dependent claim 7, in view of the combination of claim 6, Orczy-Timko further discloses the outer window is about 3mm in diameter ([0043]; note 3mm is equivalent to 0.11 inches, which is at least 0.030 inches). In light of the modification, the active electrode of Bloom (142 in Fig. 2) circumferentially extends the surface of the outer window and thus it naturally follows the active electrode insert has an outer surface extending circumferentially at least 0.030 inches. Further, it would have been an obvious matter of design choice to include the active electrode circumferentially extends at least 0.030 inches since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding dependent claim 8, in view of the combination of claim 7, Orczy-Timko further discloses the outer window is about 3mm in diameter ([0043]; note 3mm is equivalent to 0.11 inches, which is at least 0.010 inches). In light of the modification, the active electrode of Bloom (142 in Fig. 2) circumferentially extends the surface of the outer window and thus it naturally follows the active electrode would have edges spaced apart at least 0.010 inches from a surface of the metal portion. Further, it would have been an obvious matter of design choice to include the active electrode edges spaced apart 0.010 inches since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding dependent claim 9, in view of the combination of claim 1, Bloom further discloses the active electrode insert (142) is slidably received in an axial groove (145; Fig. 6) in the dielectric insert (169) in a distal-to-proximal direction to form the sub-assembly (Fig. 4-7; [0036]). 
Regarding dependent claims 10-11, in view of the combination of claim 1, while Bloom discloses R1, R2, and R3, the combination does not explicitly disclose wherein a radius of an outer surface of the active electrode insert is less than a radius of an outer surface of the dielectric annular portion by 0.020 inches or less (claim 10); and wherein the radius of the outer surface of the dielectric annular portion is less than a radius of an outer surface of the metal annular portion by 0.020 inches or less (claim 11). However, it would have been an obvious matter of design choice to include wherein a radius of an outer surface of the active electrode insert is less than a radius of an outer surface of the dielectric annular portion by 0.020 inches or less and wherein the radius of the outer surface of the dielectric annular portion is less than a radius of an outer surface of the metal annular portion by 0.020 inches or less since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding dependent claim 12, in view of the combination of claim 1, Bloom further discloses wherein the active electrode insert (142) has an outer surface that is diametrically opposed to the inner window (154; [0030]-[0032]; additionally, see figures 3-5 which disclose inner window 154 diametrically opposite of 142).
Regarding dependent claim 13, in view of the combination of claim 1, Bloom further discloses wherein the active electrode insert (142) has an outer surface that is asymmetrically opposed to the inner window (154; [0030]-[0032]; additionally, see figures 3-5 which disclose inner window 154 asymmetrically opposite of 142).
Regarding dependent claim 14, in view of the combination of claim 1, Orczy-Timko further discloses wherein the active electrode insert includes a first leg and a second leg ([0031] “Electrodes 142 a, 142 b may comprise electrode traces and the electrode traces may extend from the distal portion 148 of the inner shaft to a proximal end 151 (FIG. 10) of the inner shaft 140”; Fig. 10). 
Regarding dependent claim 15, in view of the combination of claim 1, Bloom further discloses wherein the electrically conductive generally tubular structure and the dielectric insert have mating longitudinal surfaces that extend along an interface between the electrically conductive generally tubular structure and the dielectric insert when the dielectric insert is slidably received in the axial channel (see Fig. 5 where dielectric insert 144/146 has mating surface with annular metal portion 142). 
Regarding dependent claim 16, in view of the combination of claim 1, Orczy-Timko further discloses wherein the inner sleeve slides over and engages a portion of the electrically conductive generally tubular structure and a portion the dielectric insert ([0053] and Fig 3A display portion 178 sliding over a portion of the tubular structure and the dielectric insert).
Regarding dependent claim 17, in view of the combination of claim 1, Orczy-Timko further discloses further comprising an elongate electrical conductor (182) disposed in the second axial bore (132) of the inner sleeve (128) and having a distal end attached to the active electrode insert ([0060] and Figure 4A).
Regarding dependent claim 19, in view of the combination of claim 1, Orczy-Timko further discloses further comprising a proximal hub (106), wherein the outer sleeve is fixedly attached to the proximal hub and the inner sleeve is rotationally attached to the proximal hub ([0043]).
Regarding independent claim 20, Orczy-Timko further discloses a tissue resecting system (100) comprising: 
a tissue resecting device as in claim of claim 19 (see detailed rejection of claim 19 outlined above); and 
a handpiece (108) configured to removably connect to the proximal hub ([0043] refers to hub 106 removable coupled to handpiece 108) and including: 
(a) a motor drive (110) adapted to rotate the inner sleeve (128) and inner window (144) relative to the outer window (140) through window-open and window-closed positions ([0044], [0050]); and 
(b) a controller (160) adapted to selectively drive the motor to rotate the inner sleeve ([0044]), to stop motor-driven rotation of the inner sleeve ([0069]), to deliver ablation current to the active electrode insert ([0044], [0067]), and to deliver cauterizing current to the active electrode insert ([0069]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Orczy-Timko (US PGPUB: 2017/0252099) in view of Bloom (US PGPUB: 2013/0331833), Wasicek et al (US PGPUB: 2015/0327880), and Bloom (US PGPUB: 2015/0265337, hereinafter “Bloom II”), further in view of Germain et al (US PGPUB: 2017/0224368). 
Regarding dependent claim 18, in view of the combination of claim 1, Orczy-Timko does not explicitly disclose wherein the dielectric insert includes an aspiration port therein. 
However, Germain discloses a similar arthroscopic device that includes a dielectric insert (250) that includes an aspiration port (255; [0098]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the dielectric inserted of Orczy-Timko/Bloom to incorporate the aspiration port of Germain. This configuration provides the benefit of increased visibility by removing cut tissue from the operative site ([0028], [0042], [0118]). 
Response to Arguments
Applicant's arguments filed January 27, 2022 have been fully considered but they are not persuasive. Specifically, Applicant argues the cited references do not disclose a portion of the outer surface of the metal annular portion is exposed between the dielectric annular portion and at least an edge of the outer window (p. 7, Remarks). This is not persuasive. As outlined in detail in the rejection above, Bloom II discloses this amended limitation. Specifically, Bloom II discloses a portion of the outer surface (i.e. portion 191) is exposed between the dielectric annular portion (131) and an edge of the window (133; see Fig. 3 where 191 is in the space between the window 133 and annular dielectric 131). Thus, the cited references do disclose each and every amended limitation. 
Examiner notes Applicant has not provided additional arguments for any dependent claims other than being allowable for the same reasons as claim 1 (p. 8, Remarks). As such, the rejections of all additional claims incorporating claim 1 are tenable for at least the same reasons as outlined above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOANNE HOFFMAN can be reached on (303)297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAV/Examiner, Art Unit 3794     

/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794